Title: To George Washington from William Fitzhugh, 9 February 1780
From: Fitzhugh, William
To: Washington, George


          
            Dear General
            Rousby Hall [Md.] Febry 9th 1780
          
          The Distress of your Army, Communicated by a Letter Laid before Our General Assembly in December last Gave me Infinite Concern, & ’tho I am Since Advis’d by Colo. Plater, that Supplys are Gone Forward to Camp, I Still Entertain Fears, That Ample Provission will not be made to Carry through the next Campaign, without a Risque of similar Distress: when Our Assembly Pass’d an Act for The Immediate relief of the Army, By Siesure & Purchase, It is almost Imposible to Describe the Activity with which the Speculators in Every Part of the Country mov’d to Raise the Price of Provissions by Purchaseing a Small Qty in Each Quarter, to Establish an Extravigant & Insupportable Market on the Publick; The Article Corn was therby Advanc’d in a few Days from 25 to £50 ⅌ Barrel, & the Greatest Part for Sale, in the Hands of that Detestable Tribe: If this Wicked Practice cannot be prevented, I can See but one Method of Securing Plenty of Provissions for Our Army, & that is, by Levying a Tax

in Provisions to be Collected by the Sherriffs in their respective Countys, to be forwarded under Proper Directions, or As Occasion may require—& Discharge all the Purchassing Commissarys, most of whom have been Speculators of the Worst Kind, They have Us’d the Publick Money to Inhance the Price of Provissions, & at the Same time they were Starving Our Army, Have made fortunes on the Ruins of their Country; This Mode of Taxation, I will propose to Our Assembly at the Next meeting in March, & If Adopted I think may Answer the Purpose, But the Success will Depend on the Power of the Speculators in Our Assembly, who will Oppose, & have much Strength—Indeed, they have Insinuated themselves almost into Every Publick Body throughout the United States.
          I am Exceeding Glad to be Inform’d by Colo. Ramsey That an Exchange of Prisoners is likely to take Place: I most Sincerely Wish for the Happy Event, not only on Acct of my Son, But the Many unfortunate Captives, who must have Suffered Greatly, Provided The Enemy Will Exchange on Equal & Honorable Terms.
          I take the Liberty to Inclose to your Excellency Letters for Colo. Ramsay & my Son, If they shou’d be come away before the Letters reaches Camp, they may be Cancel’d.
          Mrs Fitzhugh Joins with Me in Affectionate Wishes & Compliments, to you & your Lady, who I hope is now Happily Plac’d with you. I have The Honor to be with sincere Affection & Regard Your Excellencys Most Obedt & Oblig’d Servt
          
            Willm Fitzhugh
          
        